IN THE SUPREME COURT OF THE STATE OF NEVADA


TC WESTSHORE, LLC,                                No. 70415
Petitioner,
vs.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
CLARK; AND THE HONORABLE
                                                       SLED
KATHLEEN E. DELANEY, DISTRICT                        MAY 1 9 2016
JUDGE,
Respondents,
   and
FX LUXURY LAS VEGAS I, LLC,
Real Party in Interest.




                    ORDER DENYING PETITION
           This is a petition for a writ of mandamus and prohibition
challenging a district court order denying a motion to dismiss in a
commercial eviction matter. Having considered the documents and
arguments presented in this matter, we conclude that our extraordinary
                intervention is not warranted. See Pan v. Eighth Judicial Dist. Court, 120
                Nev. 222, 228, 88 P.3d 840, 844 (2004).' Accordingly, we
                              ORDER the petition DENIED.




                                                                    J
                                          Hardesty


                                             J.
                Saitta                                      Pickering




                cc:      Hon. Kathleen E. Delaney, District Judge
                         Marquis Aurbach Coffing
                         McDonald Carano Wilson LLP/Las Vegas
                         Eighth District Court Clerk




                       'Petitioner's emergency motion to stay the district court hearing is
                denied as moot. We note that the motion could be denied on the alternate
                basis that petitioner failed to first seek a stay in the district court. NRAP
                8(a)(1). Petitioner failed to demonstrate that first moving for a stay in the
                district court would have been impracticable. NRAP 8(a)(2)(A)(i).


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A